Campbell J.:
In this case the errors complained of are alleged to have arisen in regard to proof of the value of Canada currency, and the rate of Canadian interest. The remarks made by the Judge oh the trial that these are such matters of historical knowledge as to be judicially known, are not, •we think, legally correct. These are provable facts unless recognized by our own laws, and a judge’s knowledge of facts will not dispense with proof. The decision must be made upon the evidence. Had the decision in the case *184before us been based upon the historical knowledge referred to, we think the error would have been’ffatal. And the same remark will apply in regard to the presumption of foreign law being the same as our own. Interest in Michigan is purely statutory, and we think no presumption can exist that any country has adopted our local statutes. But the judgment is not rendered on that hypothesis, and the question therefore can not be regarded as having prejudiced the case.
The questions to be decided are therefore confined to those arising on the admission of Lockwood’s evidence, and that of the Canadian attorney.
Lockwood was allowed to testify that a pound in Canada currency.was equivalent to four dollars in American. This being a question of mercantile usage, was open to proof in that way. We think Ms testimony showed sufficient acquaintance with that usage, and was admissible.
The evidence of the attorney from Canada concerning the Canadian law of interest could not properly be .received to show the terms of a Canadian statute. Foreign statutes can not be proved by parol, without some showing why secondary evidence becomes necessary. This doctrine has been recognized by this Court in People v. Lambert, 5 Mich. 349, and is the settled American doctrine: — 1 Greenl. Ev. §§ 587-8. The rate of interest is a matter of such common notoriety that there might be reason for excepting it from this general rule, and there is no doubt that in many cases it has been proved by parol without objection-But there would be danger in allowing- such an exception as an arbitrary one, and the mistakes made in works current among business men on the rates of interest in different States show that business knowledge of statutory provisions is not always reliable. We have been in some doubt whether, for this reason, there was not error in admitting the evidence objected to. But it does not appear that Canadian interest is regulated by statute; and we are *185not justified in making any inference not required by the facts set out, in order to establish error. The presumptions must always be in favor of the judgment. It is therefore affirmed, with costs.
The other Justices concurred.